*984Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
El caso de autos presenta una situación difícil que exige de nuestro Foro lograr un balance adecuado entre impor-tantes intereses contrapuestos. Por un lado, tenemos que atender el justo reclamo que hace una esforzada cónyuge, abandonada por su marido a los pocos días de éste haber obtenido un título profesional que ella le ayudó a conseguir. Por otro lado, también tenemos el deber de sos-tener unos importantísimos principios de derecho que exis-ten para proteger la muy fundamental institución del matrimonio.
En este caso en particular, le hacemos justicia a la cón-yuge no titular, al otorgarle, en la liquidación de la socie-dad de gananciales, un crédito por la mitad de las aporta-ciones económicas provenientes del peculio común, que fueron destinadas a sufragar los estudios del esposo. Me parece que para atender la nueva situación que este caso presenta, debemos proceder con la mayor circunspección para así lograr a cabalidad el delicado balance que estimo necesario entre los referidos intereses en conflicto.
La complejidad del problema que encaramos en este caso surge, como ya se ha mencionado, de la obligación que tenemos de no trastocar la institución matrimonial. Jurí-dica y moralmente los cónyuges están obligados en el ma-trimonio a socorrerse mutuamente y a satisfacer sus res-pectivas necesidades. Son éstos los deberes elementales que recíprocamente tienen la esposa y el esposo. Deynes v. Texaco (P.R.), Inc., 92 D.P.R. 222 (1965). Al menos ideal-mente, los cónyuges se unen en matrimonio para levantar una familia y para constituir entre sí una relación personal de singular intimidad, y de este modo lograr el pleno desa-rrollo humano de cada cual. Se trata de una unión que presupone compromisos de desprendimiento y de abnega-*985ción, asumidos consciente y voluntariamente, y que para muchos tiene incluso un carácter sacramental. Por ello, de ordinario, los esfuerzos de cualquiera de los cónyuges por amparar y asistir al otro no pueden considerarse como "créditos monetarios” que hayan de contabilizarse al mo-mento del divorcio. Atentaría contra la esencia misma de la institución matrimonial reducir de ese modo lo que se hace por solidaridad y afecto conyugal.
Por otro lado, comúnmente los esposos, que conocen sus particulares circunstancias antes de casarse, constituyen un nuevo ente a través del matrimonio, una especial socie-dad de bienes a la que le corresponde el sostenimiento de ambos cónyuges. Ello incluye el pago de la generalidad de los gastos contraídos por cualquiera de éstos, mientras es-tén casados. De ordinario, los costos incurridos por cual-quiera de los cónyuges en su propio mejoramiento personal y profesional es claramente una obligación de la sociedad que constituyen. Dicha sociedad existe en gran medida precisamente para atender el mejoramiento de las perso-nas que la integran y los desembolsos comunales que se hacen a tales fines, por su propia naturaleza, no pueden considerarse como “créditos monetarios” a contabilizarse al momento del divorcio. Cualquier intento de excluir costos de esta índole de la responsabilidad común, tiende a debi-litar el sentido y propósito de la sociedad comunal.
No obstante lo anterior, no podemos negar que en oca-siones existen cónyuges que abusan clara y crudamente de la buena fe del otro. Explotan la comunidad de bienes para su exclusivo beneficio personal, carentes de la solidaridad que le da a la unión matrimonial su singular significado. Nuestro ordenamiento debe tener la flexibilidad necesaria para atender tales situaciones, pero ello debe ocurrir sólo de manera excepcional; es decir, en casos extremos, en los cuales la patente injusticia sufrida por un cónyuge justifi-que apartarse de los fundamentales supuestos normativos que rigen y sostienen la institución matrimonial. Además, *986deben estar presentes determinadas condiciones que limi-ten las excepciones que han de efectuarse a las fundamen-tales normas que de ordinario serían aplicables.
En casos como el de marras, algunas de esas condicio-nes serían las siguientes:
1. Que el título profesional en cuestión sea uno que me-jore claramente la capacidad económica del cónyuge titular; es decir, su capacidad para generar ingresos.
2. Que el cónyuge recipiente del crédito no se haya be-neficiado del título profesional en cuestión.
3. Que el crédito aludido se refiera a las aportaciones especiales hechas por el cónyuge no titular estrictamente a la educación del que obtuvo el título.
Creo menester enfatizar, además, que no debe supo-nerse que lo que hemos hecho en este caso puede exten-derse fácilmente a otras situaciones que parezcan ser similares. Sobre todo, no debe considerarse que esta deci-sión abre las puertas para nuevas reclamaciones, en las cuales estén en juego las aportaciones de un cónyuge, no sólo para la obtención de títulos profesionales, sino para cualquier otra condición o circunstancia suya que aumente su capacidad para producir ingresos. Después de todo, los cónyuges con frecuencia se ayudan no sólo a obtener títulos profesionales que puedan resultar lucrativos, sino tam-bién, por ejemplo, a organizar negocios o a obtener posicio-nes o cargos especiales, que también resulten lucrativos. Debe quedar meridianamente claro que lo que resolvemos en este caso es aplicable estrictamente a la particular si-tuación ante nos. De otro modo, estaríamos abriendo una ominosa "caja de Pandora”, que puede dar lugar no sólo a una caótica desnaturalización de la institución matrimonial, sino también a la inmanejable tarea de intentar eva-luar o cotizar monetariamente todas las múltiples aporta-ciones y beneficios, de muy variada índole, que los cónyuges han hecho y derivado del matrimonio mientras este duró.